Judge Cammack
Denying writ.
*816The petitioner seeks to have this Court direct the respondent, R. L. Maddox, Judge of the Bell Circuit Court, to require that a deposition he filed in an action pending in his court. The petitioner is the defendant in the action before Judge Maddox and he asked the Court to require the plaintiff to file the deposition of a witness. Since we have reached the conclusion that a writ of mandamus will not lie to so control the actions of an inferior court, it is unnecessary that we discuss the circumstances pertaining to the deposition in question. Any order which Judge Maddox might make relative to the deposition would be interlocutory in nature and could be modified or changed by him at any time during the pendency of the proceeding. Furthermore, a final ruling on such a question would be reviewable by appeal.
As said in Jones v. Tartar, 308 Ky. 813, 215 S.W.2d 955, this Court has held frequently that its right to grant a writ under Section-110 of the Constitution will be exercised only in extreme cases. The Court will exercise its original jurisdiction only when an inferior court is acting without jurisdiction, or is acting within its jurisdiction but erroneously and in such a manner that great and irreparable injury will follow therefrom and the petitioner is without adequate remedy.
Writ denied.